                                                                                      FILED
                                                                             2018 Dec-10 PM 03:10
                                                                             U.S. DISTRICT COURT
                                                                                 N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION


GLENDA        LOCKHART  and }
STRAIGHTLINE DRYWALL & }
ACOUSTICAL, LLC,            }
                            }
    Plaintiffs,             }
                            }
v.                          }               Case No.: 5:16-cv-1699-MHH
                            }
ANA FRANKLIN, ROBERT        }
WILSON, BLAKE ROBINSON, and }
JUSTIN POWELL,              }
                            }
    Defendants.             }


                    MEMORANDUM OPINION AND ORDER

      Pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil

Procedure, defendants Robert Wilson and Blake Robinson have asked the Court to

dismiss from the plaintiffs’ third amended complaint the state law claims against

them. (Doc. 107). Mr. Wilson and Mr. Robinson are deputy sheriffs in Morgan

County, Alabama. (Doc. 79, ¶¶ 4, 5). As such, they contend that they “have

absolute immunity from suits for damages based upon their official acts.” (Doc.

107, ¶ 3).


      Under Rule 12(b)(1), a district court must dismiss a claim over which it

lacks subject matter jurisdiction. Rule 12(b)(6) enables a defendant to move to
dismiss a complaint for “failure to state a claim upon which relief can be granted.”

Fed. R. Civ. P. 12(b)(6). Pursuant to Rule 8(a)(2), a complaint must contain, “a

short and plain statement of the claim showing that the pleader is entitled to relief.”

Fed. R. Civ. P. 8(a)(2). “Generally, to survive a [Rule 12(b)(6)] motion to dismiss

and meet the requirement of Fed. R. Civ. P. 8(a)(2), a complaint need not contain

‘detailed factual allegations,’ but rather ‘only enough facts to state a claim to relief

that is plausible on its face.’” Maledy v. City of Enterprise, 2012 WL 1028176, at

*1 (M.D. Ala. Mar. 26, 2012) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555, 570 (2007)). “Specific facts are not necessary; the statement need only ‘give

the defendant fair notice of what the . . . claim is and the grounds upon which it

rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (quoting Twombly, 550 U.S. at

555). In deciding a Rule 12(b)(6) motion to dismiss, a district court must view the

allegations in a complaint in the light most favorable to the non-moving party.

Watts v. Fla. Int’l Univ., 495 F.3d 1289, 1295 (11th Cir. 2007). A district court

must accept well-pled facts as true. Grossman v. Nationsbank, N.A., 225 F.3d

1228, 1231 (11th Cir. 2000).

      Under Article I, § 14 of the Alabama Constitution, an Alabama sheriff is

immune from state law claims for damages when the conduct that forms the basis

of the state law claims was “performed within the course and scope of the officer’s

employment.” Ex parte Davis, 930 So. 2d 497, 500-01 (Ala. 2005). A sheriff is


                                           2
not immune from state law claims based on conduct that is outside of the “course

and scope” of the sheriff’s employment, such as conduct “undertaken for some

personal motive to further some personal interest and not as a part of [her] duties.”

Davis, 930 So. 2d at 501. Under Alabama law, the same rules apply to deputy

sheriffs. Tinney v. Shores, 77 F. 3d 378, 388 (11th Cir. 1996). Accepting the

allegations of the plaintiffs’ complaint as true, the plaintiffs’ state law claims

against Deputy Sheriff Wilson and Deputy Sheriff Robinson are based on conduct

“undertaken for some personal motive to further some personal interest” and not as

a part of the defendants’ official duties. Davis, 930 So. 2d at 501.


       The plaintiffs have sued Deputy Sheriffs Wilson and Robinson in their

individual capacities. (Doc. 79, ¶¶ 5, 6). The plaintiffs allege that plaintiff Glenda

Lockhart regularly blogged about “public corruption by employees of the Morgan

County Sheriff’s Department,” and each defendant has “been the subject of

multiple blog posts,” including posts about Sheriff Ana Franklin’s and Deputy

Sheriff Robinson’s “involvement in and corruption related to Priceville Partners.”

(Doc. 79, ¶¶ 10, 12, 19).1 The plaintiffs contend that Sheriff Franklin “wanted

[Ms. Lockhart’s] Whistleblower Blog shut down,” and Sheriff Franklin wanted to

arrest Ms. Lockhart. (Doc. 79, ¶ 24). The plaintiffs allege that Sheriff Franklin,

1
 The blog posts described in the third-amended complaint repeatedly mention Sheriff Franklin,
Deputy Sheriff Robinson, and Deputy Sheriff Wilson. (Doc. 79, pp. 5-20). For example, the
August 17, 2016 blog post mentions all three of the defendants. (Doc. 79, p. 18).
                                             3
working with Deputy Sheriff Wilson and Deputy Sheriff Robinson, embarked upon

a campaign to develop information that would give Sheriff Franklin the means to

arrest Ms. Lockhart and silence the Whistleblower Blog. That campaign allegedly

involved intimidation, bribery, and other misconduct. (Doc. 79, pp. 21-28).


      The efforts by Sheriff Franklin, Deputy Sheriff Robinson, and Deputy

Sheriff Wilson purportedly culminated in a warrant request for plaintiff

Straightline’s office; the warrant application allegedly contained fraudulent

information based on a “false and misleading affidavit” that Deputy Sheriff

Robinson executed. (Doc. 79, ¶¶ 62-63, 68). Pursuant to that warrant, Sheriff

Franklin and the other defendants purportedly seized every computer and

electronic device at Straightline and later returned many of the devices in a

damaged or inoperable condition. (Doc. 79, ¶¶ 69, 72). Moreover, according to

the plaintiffs, Sheriff Franklin and the other defendants did not return many of the

devices that the defendants seized. (Doc. 79, ¶ 73).


      The plaintiffs allege that Sheriff Franklin and her co-defendants acted “in an

effort to suppress and retaliate against Lockhart’s lawful speech made in the

Whistleblower Blog. The Defendants’ actions were made willfully, maliciously,

fraudulently, in bad faith, beyond their respective authority, or under a mistaken

interpretation of the law.” (Doc. 79, ¶ 79). The plaintiffs include additional

factual allegations in their third amended complaint, but the allegations
                                         4
summarized here are enough to address the motion to dismiss that Deputy Sheriff

Robinson and Deputy Sheriff Wilson filed.


      The deputies have cited no authority for the proposition that a deputy sheriff

acts within the line and scope of his employment when he engages in bribery,

intimidation, and other misconduct to silence a private citizen who has been

publicly critical of the sheriff and her deputies. The Court is aware of no such

authority. See generally Cooper v. Smith, 2013 WL 252382 (M.D. Ala. 2013).

Accepting the allegations of the third amended complaint as true, at this phase of

the litigation, neither Deputy Sheriff Robinson nor Deputy Sheriff Wilson can

establish that he is entitled to absolute immunity from the plaintiffs’ state law

claims for damages. Therefore, the Court denies the motion to dismiss that Deputy

Sheriff Robinson and Deputy Sheriff Wilson filed.


      DONE and ORDERED this 10th day of December, 2018.


                                   _________________________________
                                   MADELINE HUGHES HAIKALA
                                   UNITED STATES DISTRICT JUDGE




                                         5
